361 S.W.3d 8 (2008)
STATE of Missouri, Respondent,
v.
Nathaniel DIZER, Appellant.
No. ED 90507.
Missouri Court of Appeals, Eastern District, Division One.
December 2, 2008.
Jessica Hathaway, Office of the Missouri Public Defender, St. Louis, MO, for Appellant.
Jennifer Joyce, Circuit Attorney, Zachary Borowiak, Assistant Circuit Attorney, St. Louis, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Nathaniel Dizer (Defendant) appeals the judgment entered by the Circuit Court of the City of St. Louis following his conviction by a jury of one count of resisting a lawful stop in violation of Section 575.150, RSMo 2000. The trial court sentenced Defendant to one year of imprisonment. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 30.25(b).